— In an action inter alia to recover royalties under certain patent license agreements, defendants appeal (1) from an order of the Supreme Court, Westchester County, entered June 12, 1975, which granted plaintiff’s motion for partial summary judgment and (2) from so much of a further order of the same court, entered July 24, 1975, as, upon reargument, adhered to the prior determination. Appeal from the order entered June 12, 1975 dismissed. That order was superseded by the order granting reargument. Order entered July 24, 1975 affirmed insofar as appealed from. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. The conclusion that plaintiff is entitled to partial summary judgment follows as a matter of law from the documentary evidence, including defendant’s opposing memorandum which purports to establish noninfringement of plaintiff’s patent by showing a "difference” in its machine. No triable issue of fact has been raised. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.